Exhibit 10.4

 

AMENDMENT NO. 1
TO PRICING SIDE LETTER

 

Amendment No. 1, dated as of November 19, 2012 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), EXCEL MORTGAGE
SERVICING, INC. (the “Seller”), INTEGRATED REAL ESTATE SERVICE CORP. and IMPAC
MORTGAGE HOLDINGS, INC. (the “Guarantors”).

 

RECITALS

 

The Buyer, the Seller and the Guarantors are parties to that certain Master
Repurchase Agreement, dated as of September 21, 2012 and the related Pricing
Side Letter, dated as of September 21, 2012 (the “Existing Pricing Side Letter”;
and as further amended by this Amendment, the “Pricing Side Letter”).  The
Guarantors are parties to that certain Guaranty (the “Guaranty”), dated as of
September 21, 2012, as the same may be further amended from time to time. 
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Existing Pricing Side Letter.

 

The Buyer, the Seller and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Pricing Side Letter be amended
to reflect certain agreed upon revisions to the terms of the Existing Pricing
Side Letter.  As a condition precedent to amending the Existing Pricing Side
Letter, the Buyer has required the Guarantors to ratify and affirm the Guaranty
on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Pricing Side Letter is hereby amended as follows:

 

1.1                               Definitions.  Section 1 of the Existing
Pricing Side Letter is hereby amended by deleting the definition of “Maximum
Aggregate Purchase Price” in its entirety and replacing it with the following:

 

“Maximum Aggregate Purchase Price” means SIXTY-FIVE MILLION DOLLARS
($65,000,000).

 

SECTION 2.                            Financial Covenants.  Section 2 of the
Existing Pricing Side Letter is hereby amended by deleting Section 2.1 in its
entirety and replacing it with the following:

 

Adjusted Tangible Net Worth. Seller shall maintain an Adjusted Tangible Net
Worth of at least $15,000,000

 

SECTION 3.                            Officer’s Certificate.  Exhibit A of the
Existing Pricing Side Letter is hereby amended by deleting it in its entirety
and replacing it with the attached Schedule 1.

 

SECTION 4.                            Conditions Precedent.  This Amendment
shall become effective as of the date hereof (the “Amendment Effective Date”),
subject to the satisfaction of the following conditions precedent:

 

--------------------------------------------------------------------------------


 

4.1                               Delivered Documents.  On the Amendment
Effective Date, the Buyer shall have received the following documents, each of
which shall be satisfactory to the Buyer in form and substance:

 

(a)                                 this Amendment, executed and delivered by
the Guarantors and duly authorized officers of the Buyer and the Seller; and

 

(b)                                 such other documents as the Buyer or counsel
to the Buyer may reasonably request.

 

SECTION 5.                            Representations and Warranties.  The
Seller hereby represents and warrants to the Buyer that it is in compliance with
all the terms and provisions set forth in the Master Repurchase Agreement on its
part to be observed or performed, and that no Event of Default has occurred or
is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of the Master Repurchase Agreement.

 

SECTION 6.                            Limited Effect.  Except as expressly
amended and modified by this Amendment, the Existing Pricing Side Letter shall
continue to be, and shall remain, in full force and effect in accordance with
its terms and the execution of this Amendment by the Buyer.

 

SECTION 7.                            Severability. Each provision and agreement
herein shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

SECTION 8.                            Counterparts.  This Amendment may be
executed by each of the parties hereto on any number of separate counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

 

SECTION 9.                            GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 10.                     Reaffirmation of Guaranty.  The Guarantors
hereby ratify and affirm all of the terms, covenants, conditions and obligations
of the Guaranty and acknowledge and agree that the term “Obligations” as used in
the Guaranty shall apply to all of the Obligations of Seller to Buyer under the
Pricing Side Letter, as amended hereby.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Pricing Side Letter to be
duly executed as of the date first above written.

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

By:

/s/ Adam Loskove

 

Name:

Adam Loskove

 

Title:

Vice President

 

 

 

 

 

Excel Mortgage Servicing, Inc., as Seller

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

EVP, CFO

 

 

 

 

 

Impac Mortgage Holdings, Inc, as a Guarantor

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

EVP, CFO

 

 

 

 

 

Integrated Real Estate Service Corp., as a Guarantor

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

EVP, CFO

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

EXHIBIT A

 

OFFICER’S COMPLIANCE CERTIFICATE

 

I,                                       , do hereby certify that I am the [duly
elected, qualified and authorized] [CFO/TREASURER/FINANCIAL OFFICER] of Excel
Mortgage Servicing, Inc. (“Seller”), I,                                       ,
do hereby certify that I am the [duly elected, qualified and authorized]
[CFO/TREASURER/FINANCIAL OFFICER] of Integrated Real Estate Service Corp.
(“IRES” and a “Guarantor”) and I,                                       , do
hereby certify that I am the [duly elected, qualified and authorized]
[CFO/TREASURER/FINANCIAL OFFICER] of Impac Mortgage Holdings, Inc (“Impac”, a
“Guarantor” and together with IRES, the “Guarantors”). This Certificate is
delivered to you in connection with Section 17 of the Master Repurchase
Agreement dated as of September 21, 2012, among Seller, Guarantors and Credit
Suisse First Boston Mortgage Capital LLC (as amended from time to time, the
“Agreement”), as the same may have been amended from time to time.  I hereby
certify that, as of the date of the financial statements attached hereto and as
of the date hereof, Seller and each Guarantor are and have been in compliance
with all the terms of the Agreement and, without limiting the generality of the
foregoing, I certify that:

 

Adjusted Tangible Net Worth.  Seller has maintained an Adjusted Tangible Net
Worth of at least $15,000,000.  A detailed summary of the calculation of
Seller’s actual Adjusted Tangible Net Worth is provided in Schedule 1 hereto.

 

Indebtedness to Adjusted Tangible Net Worth Ratio.  Seller’s ratio of
Indebtedness (on and off balance sheet) to Adjusted Tangible Net Worth has not
exceeded 12:1 for the calendar month ending [DATE].  A calculation of Seller’s
actual Indebtedness to Adjusted Tangible Net Worth is provided in Schedule 1
hereto.

 

Maintenance of Profitability.  Seller has not permitted, for any Test Period,
Net Income for such Test Period, before income taxes for such Test Period and
distributions made during such Test Period, to be less than $1.00.

 

Maintenance of Liquidity.  The Seller has ensured that, at all times, it has had
cash (other than Restricted Cash) and Cash Equivalents in an amount not less
than $5,000,000.

 

Additional Warehouse Line.  The Seller has maintained at least one additional
warehouse or repurchase facility in a combined amount at least equal to the
Maximum Aggregate Purchase Price.

 

Insurance.  Seller, or its Affiliates, have maintained, for Seller and its
Subsidiaries, insurance coverage with respect to employee dishonesty, forgery or
alteration, theft, disappearance and destruction, robbery and safe burglary,

 

--------------------------------------------------------------------------------


 

property (other than money and securities) and computer fraud or an aggregate
amount of at least $                          .  The actual amount of such
coverage is $                          .

 

Financial Statements.  The financial statements attached hereto are accurate and
complete, accurately reflect the financial condition of Seller, and do not omit
any material fact as of the date(s) thereof.

 

Documentation.  Seller has performed the documentation procedures required by
its operational guidelines with respect to endorsements and assignments,
including the recordation of assignments, or has verified that such
documentation procedures have been performed by a prior holder of such Mortgage
Loan.

 

Compliance.  Seller has observed or performed in all material respects all of
its covenants and other agreements, and satisfied every condition, contained in
the Agreement and the other Program Agreements to be observed, performed and
satisfied by it.  [If a covenant or other agreement or condition has not been
complied with, Seller shall describe such lack of compliance and provide the
date of any related waiver thereof.]

 

Regulatory Action.  Seller is not currently under investigation or, to best of
Seller’s knowledge, no investigation by any federal, state or local government
agency is threatened.  Seller has not been the subject of any government
investigation which has resulted in the voluntary or involuntary suspension of a
license, a cease and desist order, or such other action as could adversely
impact Seller’s business.  [If so, Seller shall describe the situation in
reasonable detail and describe the action that Seller has taken or proposes to
take in connection therewith.]

 

No Default.  No Default or Event of Default has occurred or is continuing.  [If
any Default or Event of Default has occurred and is continuing, Seller shall
describe the same in reasonable detail and describe the action Seller has taken
or proposes to take with respect thereto, and if such Default or Event of
Default has been expressly waived by Buyer in writing, Seller shall describe the
Default or Event of Default and provide the date of the related waiver.]

 

Distributions.  On and after the date of the Agreement, Seller nor Guarantors
have paid any dividends greater than Net Income in any given calendar year other
than with respect to quarterly payments to the holders of trust preferred
obligations of Impac paid by Impac.

 

Indebtedness.  All Indebtedness (other than Indebtedness evidenced by the
Repurchase Agreement) of Seller existing on the date hereof is listed on
Schedule 2 hereto.

 

Originations.  Attached hereto as Schedule 3 is a true and correct summary of
all Mortgage Loans originated by Seller for the calendar month ending [DATE] and
for the year to date ending [DATE].

 

--------------------------------------------------------------------------------


 

DE Compare Ratio.  Seller’s DE Compare Ratio has not (i) on and after the date
Seller’s DE Compare Ratio was at least 100%, increased by more than 25% or
(ii) exceeded 150%, for the calendar month ending [DATE].

 

Hedging.  Attached hereto as Schedule 4 is a true and correct summary of all
Interest Rate Protection Agreements entered into or maintained by Seller during
the calendar month ending on [DATE].

 

Repurchases and Early Payment Default Requests.  Attached hereto as Schedule 5
is a true and correct summary of the portfolio performance including
representation breaches, missing document breaches, repurchases due to fraud,
early payment default requests, and Mortgage Loans subject to other warehouse
lines in excess of 60 days summarized on the basis of (a) pending repurchase
demands (including weighted average duration of outstanding request),
(b) satisfied repurchase demands and (c) total repurchase demands.

 

Quality Control.  Attached hereto as Schedule 6 is a true and correct copy of
the internal quality control maintained by Seller.

 

Secondary Market Sales.  Attached hereto as Schedule 7 is a true and correct
summary of all the mortgage loans sold by Seller during the calendar month
ending [DATE].

 

Geographic Production Breakdown.  Attached hereto as Schedule 8 is a true and
correct summary of all the geographic locations of the Mortgage Loans originated
by Seller during the calendar month ending [DATE].

 

MSR Valuation. A detailed summary of either (i) the monthly Seller’s MSR
Valuation or (ii) quarterly third party valuation vendor’s MSR Valuation, as
applicable, is provided in Schedule 9 hereto.

 

Litigation Summary.  Attached hereto as Schedule 10 is a true and correct
summary of all actions, notices, proceedings and investigations pending with
respect to which Seller has received service of process or other form of notice
or, to the best of Seller’s knowledge, threatened against it, before any court,
administrative or governmental agency or other regulatory body or tribunal as of
the calendar month ending [DATE].

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have set my hand this            day of                 ,
                .

 

 

[[Name], as Seller]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

[[Name], as Guarantor]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 1 TO OFFICER’S COMPLIANCE CERTIFICATE

 

CALCULATIONS OF FINANCIAL COVENANTS
As of the calendar month ended [DATE] or quarter ended [DATE]

 

I.

Adjusted Tangible Net Worth

 

 

 

 

 

 

1.

Net Worth (book)

 

$

 

Plus:

 

 

2.

Subordinated Debt (maturity > CSFB line maturity)

 

$

 

 

 

 

I.(a)

Total of items 1-2

 

$

 

 

 

 

 

Less:

 

 

3.

Restricted Cash

 

$

4.

25% of investment securities

 

$

5.

50% of all mortgage loans held for investment

 

$

6.

50% of real estate owned property

 

$

7.

50% of the MSR Valuation of any Unencumbered Mortgage Servicing Rights

 

$

8.

100% of the MSR Valuation of any Encumbered Mortgage Servicing Rights

 

$

9.

100% of corporate or servicing advances

 

$

10.

Goodwill

 

$

11.

Patents

 

$

12.

Tradenames

 

$

13.

Trademarks

 

$

14.

Copyrights

 

$

15.

Franchises

 

$

16.

 

 

 

17.

 

 

 

18.

 

 

 

19.

 

 

 

20.

Organizational expenses

 

 

 

Deferred taxes and expenses

 

 

 

Prepaid expenses

 

 

 

Prepaid assets

 

 

 

Receivables from shareholders, Affiliates or employees

 

$

21.

Any other intangible assets

 

$

I.(b)

Total of items 3-21

 

$

 

 

 

 

I.(c)

Actual Adjusted Tangible Net Worth (a minus b)

 

$

 

--------------------------------------------------------------------------------


 

 

Compliance?

 

Yes / No

 

 

 

 

II.

Leverage Ratio

 

 

 

 

 

 

 

Total Debt divided by Adjusted Tangible Net Worth — Actual

 

xx.x

 

Total Indebtedness (on and off balance sheet) - Actual

 

 

 

[Please insert calculations]

 

 

 

Leverage Covenant

 

12.1

 

Compliance?

 

Yes / No

 

 

 

 

III.

Test Period Net Income - Actual

 

 

 

Net Income/Loss

 

$

 

Test Period Profitability

 

>= $1.00

 

Compliance?

 

Yes/No

 

 

 

 

IV.

Liquidity

 

 

 

Total cash (other than Restricted Cash)

 

$

 

Total unrestricted Cash Equivalents

 

$

 

Total

 

$

 

Liquidity Covenant

 

$5,000,000

 

Compliance?

 

Yes / No

 

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO OFFICER’S COMPLIANCE CERTIFICATE

 

INDEBTEDNESS as of                             

 

LENDER

 

TOTAL
FACILITY
SIZE

 

FACILITY
TYPE (i.e.
EFP,
Repurchase,
etc)

 

$ AMOUNT
COMMITTED

 

OUTSTANDING
INDEBTEDNESS

 

EXPIRATION
DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3 TO OFFICER’S COMPLIANCE CERTIFICATE

 

OVERALL MORTGAGE LOAN ORIGINATIONS

 

MORTGAGE

 

RETAIL

 

WHOLESALE

 

CORRESPONDENT

 

LOAN TYPE

 

Units

 

Total $

 

Units

 

Total $

 

Units

 

Total $

 

Conforming Mortgage Loans (other than Conforming High LTV loans)

 

 

 

 

 

 

 

 

 

 

 

 

 

FHA Loans

 

 

 

 

 

 

 

 

 

 

 

 

 

VA Loans

 

 

 

 

 

 

 

 

 

 

 

 

 

FHA 203(k) Loans

 

 

 

 

 

 

 

 

 

 

 

 

 

Conforming High LTV Loans

 

 

 

 

 

 

 

 

 

 

 

 

 

Other (please specify)

 

 

 

 

 

 

 

 

 

 

 

 

 

Other (please specify)

 

 

 

 

 

 

 

 

 

 

 

 

 

Other (please specify)

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4 TO OFFICER’S COMPLIANCE CERTIFICATE

 

INTEREST RATE PROTECTION AGREEMENTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 5 TO OFFICER’S COMPLIANCE CERTIFICATE

 

REPURCHASES AND EARLY PAYMENT DEFAULT REQUESTS

 

Outstanding/Pending Repurchases & Indemnifications

 

Loan #

 

Repo or
Indem

 

Investor

 

Notice
Date

 

Origination
Date

 

Breach/Defect

 

Original
Loan
Amount
($)

 

Estimated
Loss
Amount
($)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Satisfied/Resolved Repurchases

 

Loan #

 

Repo or
Indem

 

Investor

 

Origination
Date

 

Date Resolved

 

Original
Loan
Amount ($)

 

Amount
Paid ($)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6 TO OFFICER’S COMPLIANCE CERTIFICATE

 

QUALITY CONTROL RESULTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 7 TO OFFICER’S COMPLIANCE CERTIFICATE

 

Secondary Market Sales

 

Investor Name

 

Aggregate
original principal
balance of
mortgage loans
sold in prior
calendar month
($)

 

Percentage
(measured by
original principal
balance) of
mortgage loans
sold in prior
calendar month

 

Aggregate
original principal
balance of
mortgage loans
sold year-to-date
($)

 

Percentage
(measured by
original principal
balance) of
mortgage loans
sold year-to-date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 8 TO OFFICER’S COMPLIANCE CERTIFICATE

 

Geographic Production Breakdown

 

Current Month Geographic Concentration Top
10 States

 

Current Month
Total $

 

Current Month %
of Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 9 TO OFFICER’S COMPLIANCE CERTIFICATE

 

MSR Valuation

 

--------------------------------------------------------------------------------


 

SCHEDULE 10 TO OFFICER’S COMPLIANCE CERTIFICATE

 

Litigation Summary

 

Case
Caption

 

Filing
Date

 

Court /
Regulator

 

Case
No.

 

Nature
of
Claims

 

Damages /
Penalties
Alleged

 

Plaintiff’s
Counsel

 

Customer’s
counsel

 

Status

 

Customer’s
Reserve
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 